Citation Nr: 0926176	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-39 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1967 to September 1970.  He served in Vietnam 
from February 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  The RO denied 
service connection for tinnitus and granted service 
connection for hearing loss, rated 10 percent disabling 
effective January 29, 2007.

The Veteran testified at a September 2008 personal hearing 
held at the RO before the undersigned acting Veterans Law 
Judge.  A transcript of that hearing is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  VA is 
required to notify an increased rating claimant that, in 
order to substantiate such a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his disability and the effect that worsening has on his 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008).  In addition, if the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide the claimant at least general notice of that 
requirement.  Id.  As part of the duty to assist, VA must 
provide an examination when the evidence of record is 
insufficient to allow a decision on the claim.

The notices sent to the Veteran do not contain all of the 
necessary information.  This needs to be corrected.  38 
C.F.R. § 19.9 (2008).  

In addition, a new VA examination is required in connection 
with both claims on appeal.  With regard to the evaluation of 
hearing loss, the Veteran reported at his September 2008 
hearing that his hearing loss disability had grown worse 
since the April 2007 VA examination.  His supervisor had 
noted his worsening hearing, and the disability was having an 
increasing impact on his occupational functioning.  A new 
examination is required to ensure that the current status of 
the Veteran's disability is reflected by the evidence.  The 
Board notes that VA audiometry testing is sufficient for 
rating purposes both based on the rating schedule and for 
extraschedular consideration, as long as, in addition to 
dictating objective test results, the examiner also fully 
describes the functional effects caused by a hearing 
disability in his or her final report.  See Martinak v. 
Nicholson, 21 Vet. App. 449, 455 (2007).

Turning to the claim of service connection for tinnitus, a 
new examination and medical opinion is required for 
clarification.  At the April 2007 audiological examination, 
the examiner opined that tinnitus was less likely than not 
related to documented in-service noise exposure because the 
Veteran indicated it had its onset many years after service.  
At the September 2008 hearing, however, the Veteran clarified 
his statements to the doctor.  He meant that his tinnitus had 
worsened, not begun, in the last few years.  He stated that 
the condition actually had its onset in the early 1980's, 
approximately a decade after service.  Further, he indicated 
that he had numerous episodes of tinnitus in service after 
being exposed to explosions.  This is competent lay evidence.  
The VA examiner does not appear to have been aware of that 
fact.  A new examination is required in order to obtain a 
medical opinion on the etiology of tinnitus which is based on 
the clarified facts.

The RO should also take this opportunity to associate with 
the claims file updated VA treatment records, if any.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the 
Veteran relative to the claims here on 
appeal.  The letter should contain all of 
the information required by Vazquez-Flores 
including, but not limited to, information 
with respect to the manner in which VA 
evaluates hearing disabilities (e.g., on 
the basis of controlled speech 
discrimination and/or audiometry tests) 
and notice that, in order to substantiate 
his claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his disability and 
the effect that worsening has on his 
employment and daily life.  The Veteran 
should be given a reasonable opportunity 
to respond to the notice, and any new or 
additional (i.e., non-duplicative) 
evidence received should be associated 
with the claims file.

2.  Obtain updated VA treatment records 
from VAMC Bay Pines, all associated 
clinics, and any other VA facility 
identified by the Veteran or in the 
record.

3.  Schedule the Veteran for a VA 
audiological examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should review 
the claims file, examine the Veteran, 
conduct audiometric and speech 
discrimination (Maryland CNC) testing of 
both ears, and provide a full description 
of the functional effects caused by his 
bilateral hearing loss.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that currently diagnosed tinnitus is 
related to in-service noise exposure.  The 
examiner should address the competent 
reports of tinnitus in service as well as 
the reported onset of recurrent tinnitus 
in the 1980's in rendering the opinion.

4.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




